Citation Nr: 0418621	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an original disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Harold S. Albertson, Jr., 
Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and K.T. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1975 to April 
1976.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 1993 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which assigned a 10 percent 
evaluation to the residuals of lumbar strain from March 16, 
1992.  The veteran expressed disagreement with the disability 
evaluation.  In January 1997, a 20 percent evaluation was 
assigned to the lumbar spine disability from March 16, 1992.  

In August 1997, this matter was remanded to the RO for 
additional development.  

In February 1998, the veteran was afforded a hearing before 
the Board at the RO.  In a July 1998 decision, the Board 
granted service connection for degenerative disc disease of 
the lumbar spine.  The issue of entitlement to an increased 
rating for the lumbar spine disability was remanded to the RO 
for additional development.  In December 1998, the RO 
characterized the service-connected lumbar spine disability 
as degenerative disc disease.  The 20 percent rating was 
continued.  

In June 1999, the Board remanded this matter to the RO for 
additional development.  In November 1999, this matter was 
transferred to the RO in Atlanta, Georgia.  In December 1999, 
this matter was transferred to the RO in Nashville, 
Tennessee.    

In June 2003, the Board remanded this matter to the RO for 
additional development.  In August 2003, this matter was 
transferred to the RO in Huntington, West Virginia.   

In January 2004, the veteran testified before the undersigned 
at a videoconference hearing.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

The RO denied entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) in July 
1999, and the veteran submitted a notice of disagreement in 
January 2000.  The RO issued a statement of the case in 
January 2003, but there is no evidence that the veteran 
submitted a substantive appeal.  This issue was not certified 
as being on appeal.  

At the January 2004 hearing, the veteran testified that he 
was not working because of his service connected lumbar spine 
disability and was seeking a total disability rating.  Where 
a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, an informal claim is 
raised and VA must consider whether the veteran is entitled 
to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case the veteran has satisfied each of these 
requirements.  His claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.  

At the hearing, the veteran also raised the issue of 
entitlement to service connection for varicose veins and deep 
vein thrombosis as secondary to the service-connected lumbar 
spine disability.  This issue is referred to the RO for 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
requires VA to advise a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The veteran 
has not been provided this notice with regard to his claim 
for an increased rating for the degenerative disc disease of 
the lumbar spine.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

A VA examination is necessary in order to determine the 
current severity of the service-connected degenerative disc 
disease of the lumbar spine.  While this appeal was pending, 
the applicable rating criteria for lumbar spine disabilities 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The criteria were again 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Another VA examination is 
needed because the VA examination report of record is 
inadequate for rating the degenerative disc disease of the 
lumbar spine.  The Board also finds that the veteran should 
be afforded a VA neurologic examination to determine the 
neurologic manifestations of the lumbar spine disability.   

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the most recent revisions to the 
rating criteria for lumbar spine disabilities.  While the 
newest rating criteria did not significantly alter the 
criteria for rating intervertebral disc disease, the criteria 
did significantly alter the criteria for rating other back 
disabilities, including lumbosacral strain, which are part of 
the veteran's service-connected disability.  Recent Court 
decisions suggest that initial adjudication under the revised 
criteria might be improper if performed by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1346-49 (Fed. Cir. 2003) (holding that initial 
adjudication by the Board denied appellants of the 
statutorily mandated "one review on appeal to the 
Secretary," citing 38 U.S.C.A. § 7104(a) (West 2002)).

Lastly, the Board notes that VA treatment records from the 
Charleston, West Virginia VA medical facility dated in 2003 
were associated with the claims folder subsequent to the 
issuance of the October 2002 supplemental statement of the 
case.  The RO has not yet had the opportunity to consider 
this evidence.  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand the additional 
evidence for initial consideration pursuant to 
38 U.S.C.A. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
for an increased rating for the 
degenerative disc disease of the lumbar 
spine.  The AMC or RO should then take 
the necessary steps to obtain records of 
treatment reported in response to this 
notice.  

2.  The AMC or RO should obtain all 
records of the veteran's treatment for 
the lumbar spine disability at the 
Charleston, West Virginia VA medical 
facility dated from September 2003 and at 
the Murfreesboro and Chattanooga VA 
medical facilities dated from August 2000 
to February 2003.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected lumbar 
spine disability.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should indicate whether 
there are objective findings of listing 
of whole spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
lumbar spine disability is severe with 
recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should indicate whether the 
degenerative disc disease of the lumbar 
spine has required any periods of doctor 
prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.

4.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 20 
percent for degenerative disc disease of 
the lumbar spine.  The RO should evaluate 
the claim under both the old and current 
VA regulations for rating spine 
disabilities.  Consideration should be 
given to entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b) (2003).  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


